DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 May 2022 has been entered.

Response to Amendment

The amendment filed on 31 May 2022 has been entered. Claim(s) 1-8, 10-15 and 17-23 remain pending in this application. Claim(s) 9 and 16 been cancelled.  
The drawings submitted 31 May 2022 has overcome the drawing objections set forth in the office action mailed 28 March 2022.
The amendment to the claims has overcome the claim objections and the §112(b) rejections set forth in the office action mailed 28 March 2022.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Replace Claim 1 with: “A vortex injector in a hybrid rocket engine, the hybrid rocket engine having a fuel grain generally surrounding a centrally located combustion chamber, the vortex injector comprising: 
one or more primary feed lines that receive axial flow of an injection fluid; 
an injection chamber, configured to be operatively located upstream of the combustion chamber and the fuel grain, prior to combustion processes, 
one or more injection orifices that distribute injection fluid to [[an]]the injection chamber to introduce the injection fluid into the injection chamber for subsequent passage to the combustion chamber; 
a pre-swirl chamber, that transforms axial flow of the injection fluid into a centrifugal flow and distributes the centrifugal flow of the injection fluid to the one or more injection orifices to generate a substantially circumferential swirl to the injection fluid; 
an interface that routes the axial flow of the injection fluid from the one or more primary feed lines to the pre-swirl chamber; and 
a central spike protruding into the injection chamber and absorbing heat of combustion to function in operation as a heat source to pre-heat the injection fluid; 
the vortex injector thereby establishing a Carnot cycle within the injection chamber to increase the temperature of the injected fluid prior to introduction into the combustion chamber.”

Replace Claim 6 with: “A linear throttle valve in a hybrid rocket engine, the throttle valve having an axis of flow for injection fluid into a combustion chamber of the hybrid rocket engine, comprising: 
an inlet passing the injection fluid in a direction generally aligned with the axis of flow and having an inlet cross sectional area; 
a generally cylindrical piston that actuates up and down in a linear manner in line with the axis of inlet flow for injection fluid passed through the inlet; and 
a generally cylindrical chamber housing the piston and interacting with the piston to redirect the injected fluid; wherein by linearly actuating the cylindrical piston, the injection fluid changes its volumetric rate in a linear relation to the cylindrical piston's position; 
plural output ports receiving the chamber output of the injection fluid and being configured to supply the injection fluid to the hybrid rocket engine, each output port having a generally constant cross-sectional area along its entire length, the output ports being generally uniformly disposed around the axis of inlet flow and the total cross sectional area of the outlet ports being substantially equal to the cross sectional area of the inlet, 
the valve being thereby configured to cause a fluid flow path of a generally constant cross-sectional area so as to minimize pressure drop and uneven flow distribution to reduce flow turbulence.”

Allowable Subject Matter
Claims 1-8, 10-15 and 17-23 are allowed.

The following is an examiner’s statement of reasons for allowance:
The limitations “a central spike protruding into the injection chamber and absorbing heat of combustion to function in operation as a heat source to pre-heat the injection fluid” along with the remaining limitations of Claim 1 are not taught or fairly suggested in the prior art of record. 
Buse (U.S. Patent No. 3,555,824) shows a hybrid rocket engine with a pre-swirl chamber, 8, an injection chamber, 5a, where the pre-swirl chamber distributes the fluid to one or more injection orifices, 7, but does not show a central spike protruding into the injection chamber.
Kline (U.S. Pre-grant Publication 2004/0055277) shows a hybrid rocket motor with a chamber, 350, with a central spike, 330, protruding into the chamber.  However it would not be obvious to modify Buse to include a central spike as taught by Kline as the chamber of Kline into which the spike protrudes is a pre-combustion chamber that receives two different fluids for combustion and thus it would not be obvious to place the spike into the twist/injection chamber of Buse where no combustion occurs.

Claim 12 contains similar limitations and therefore allow for the same reasons as discussed above.

Claims 2-5 depend from Claim 1 and necessarily include the allowable subject matter discussed above and therefore are allowed.

Claims 13-15 and 17-23 depend from Claim 12 and necessarily include the allowable subject matter discussed above and therefore are allowed.

The limitations “plural output ports receiving the chamber output of the injection fluid and being configured to supply the injection fluid to the hybrid rocket engine” along with the remaining limitations of Claim 6 are not taught or fairly suggested in the prior art of record. 

Hasunuma (U.S. Pre-grant Publication 2008/0111089) shows a valve with a cylindrical chamber, 14, housing a cylindrical piston, 65 and 66, where the volumetric rate changes in a linear relations to the position of the piston (Paragraph 0047) but does not show plural output ports receiving the chamber output of the injection fluid and being configured to supply the injection fluid to the hybrid rocket engine. Even further Hasunuma does not discuss the use of the valve to provide a fluid to a hybrid rocket engine.
Miller (U.S. Patent No. 3,079,952) shows a valve with a plural of outlets, 28, 78 and 92, but does not show the plural output ports being configured to supply the injection fluid to the hybrid rocket engine. Even further Miller is used to control water in heating and cooling units and not with hybrid rocket engines.

Claims 7-8 and 10-11 depend from Claim 6 and necessarily include the allowable subject matter discussed above and therefore are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813. The examiner can normally be reached Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRT/             Examiner, Art Unit 3741                                                                                                                                                                                           /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741